DETAILED ACTION
Status of Claims: Claims 1, 6, 7, 12, 13, 16, 17, and 21 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6, 7, 12, 13, 16, 17, and 21 (renumbered as 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 17 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the limitations “upon expiry of timer, triggering a carrier reselection which comprises: resetting the at least one first carrier selected by the initial carrier selection, selecting at least one second carrier based on the CBR threshold, wherein the at least one second carrier is selected in order of CBR values from a lowest CBR value, and wherein the at least one second carrier is selected by excluding carriers of which CBR is not below a first value equal to the CBR threshold plus a hysteresis value and/or by including carriers of which CBR is not above a second value equal to the CBR threshold minus the hysteresis value, and restarting the timer” when considering with other claimed limitations in the claims as a whole.
Dependent claims 6, 7, 12, 16, and 21 are allowed based on the virtue of their dependency on the allowed base claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476